Citation Nr: 1424802	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-44 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right lower extremity disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from February to March 1986.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

He requested the opportunity to testify at a hearing before a local Decision Review Officer (DRO).  However, although his hearing was scheduled for May 17, 2011, and he was appropriately notified of it, he did not appear for the proceeding.  He did not explain his absence, including in terms of providing 
good-cause explanation for being a no show, or request to have the hearing rescheduled.  So the Board is proceeding with its adjudication of his claims as if he withdrew his hearing request.  See 38 C.F.R. §§ 20.702(d) and 20.704(d) (2013) (indicating this is the appropriate recourse when the Veteran has requested, but failed to attend, a hearing before the Board).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Indeed, VA is in the process of transitioning to even newer, and hopefully better, paperless claims processing system - the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's claims should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran served on active duty from February to March 1986, so had less than 90 days of countable service.

2.  The most competent and credible (therefore most probative) evidence of record fails to indicate he has a current diagnosis of an acquired psychiatric disorder, including bipolar disorder, which was either caused by or that is otherwise related to his active military service, and even if the presumptive provisions applied, which they do not (since he had less than 90 days of qualifying service), he was not in any event diagnosed with a psychosis to a compensable degree within one year of separating from service.

3.  A heart disorder also did not manifest to a compensable degree within one year of his separation from service and is not otherwise shown to be etiologically related to any disease, injury or event during his service.

4.  There is however probative evidence of record indicating his low back disorder and associated right lower extremity disorder (namely, the radiculopathy) are attributable to his service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including bipolar disorder, and a heart disorder, were not incurred in or aggravated by his active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2.  But the criteria are met for entitlement to service connection for a low back disorder and associated right lower extremity disorder (radiculopathy).  
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

With regards to the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and a heart disorder, VA satisfied the notification requirements of the VCAA by means of letters dated in March and August 2008.  The letters duly notified him of the types of evidence needed to substantiate these service-connection claims and of the division of responsibility between him and VA in obtaining the required evidence.  The letters also satisfied the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), by as well advising him of how VA determines "downstream" disability ratings and effective dates when service connection is granted.  He therefore has received all required notice concerning these claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

The Board also concludes that VA's duty to assist him with these claims has been satisfied.  The claims file contains his service treatment records (STRs), post-service treatment records, a VA mental health examination report, dated in April 2008, and Social Security Administration (SSA) records, as well as his personal statements in support of his claims.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he believed were relevant to the claims that had not already been obtained and associated with the file for consideration.


Review of the VA mental health examination report confirms the VA examiner reviewed the complete claims folder, elicited from the Veteran his history of mental health symptoms, administered diagnostic tests, and provided reasons and bases for her conclusion that the Veteran's current mental health disorder is not the result of his military service.  Accordingly, the Board finds that the examination report provides the information needed to decide this claim.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is:  (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the in-service event, injury, or disease; but (4) insufficient evidence to decide the claim.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  This third prong, requiring that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service, is a "low threshold".  McLendon, at 83.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) since has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).


This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Indeed not, if such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

Realizing this, the Board has determined that a VA examination and opinion are not warranted in response to the Veteran's claim of entitlement to service connection for a heart disorder, as there is no competent lay or medical evidence suggesting that his heart condition is the result of his active duty military service.  Rather, only he is making this correlation, and his lay statements relating his heart disorder to his service are not competent, and no medical evidence has been submitted supporting such a proposition.  The Court has held that, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant an examination for a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

And as for the Veteran's remaining claims of entitlement to service connection for a low back disorder and right lower extremity disorder (radiculopathy), they are being granted.  So in light of the favorable decision concerning these claims, any error in notifying or assisting him with these claims, even if it occurred, still would be inconsequential and therefore at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Federal Circuit Court recently held that, for purposes of § 3.303(b), where the Veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, he can establish service connection by alternatively demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Additionally, service connection for these certain chronic diseases, which include psychoses and certain heart disorders, may be established on a presumptive basis by showing the disease manifested to a degree of 10 percent or more within one year from the date of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary, however, and does not apply when the Veteran had less than 90 days of service.


A.  Entitlement to Service Connection for a Heart Disorder

Review of the Veteran's STRs shows no evidence of complaints of, treatment for, or a diagnosis of a heart disorder.  There also is no evidence showing he was diagnosed with a heart disorder to a compensable degree within one year of his separation from service, therefore, service connection for a heart disorder on a presumptive basis is not for application.  Post-service treatment reports show he had a myocardial infarction (heart attack) in March 2007, more than 20 years after the conclusion of his military service, which was in 1986, with no prior history of a heart condition.  He was subsequently diagnosed with coronary artery disease.  Despite the fact that he has been shown to have a current heart disorder, there is no competent and credible evidence associating this disorder with his military service, and this attribution is required for service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the Veteran has not clearly indicated why he believes his heart disease is the result of his military service or dates back to his service.  Nonetheless, although he is competent to report what comes to him through his senses, there is no indication he has any medical knowledge, training or expertise that would permit him either to diagnose or determine the etiology of his current coronary artery disease.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

As such, although the Board acknowledges the Veteran's no doubt sincere belief that his current heart disease and attendant symptoms are the result of his military service, his statements in this regard are not deemed competent, so not ultimately probative.  No competent medical evidence has been provided showing or even suggesting that his current heart condition incepted during his service, within one year of his discharge from service, or that it is otherwise related or attributable to his service.  

Accordingly, the Board concludes that the preponderance of the evidence is against this claim on direct and presumptive bases.  The "benefit-of-the-doubt" rule is inapplicable since there is not an approximate balance of evidence for and against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, Including Bipolar Disorder

The Veteran avers that he developed bipolar disorder during his active duty service.

Generally speaking, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...."  61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter," § 4.127 was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).

Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, a Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were unrelated to or superimposed upon his diagnosed personality disorder.

Review of the Veteran's STRs reveals that, in March 1986, so just a month into his service, he was referred to the mental health clinic after showing verbally-aggressive behavior during a knee examination.  The diagnosis was psychological factors affecting physical condition and occupational problem with defective attitude.  Approximately one week later, he was released from service.

Post-service treatment reports show no evidence that the Veteran was diagnosed with a psychosis within one year of separating from service, even if he had had more than 90 days of service, which he did not.  There certainly was no indication of a psychosis to the required minimum compensable degree of at least 10-percent disabling to warrant presuming it was incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The first treatment reports showing the Veteran sought or received mental health care after his service are dated in January 1994, some eight years after his service, and show that he was diagnosed with bipolar disorder and borderline personality disorder.  SSA records that are also in the file show he began receiving SSA disability insurance benefits in November 1994 on account of a diagnosis of affective disorders.

In April 2008, the Veteran was afforded a VA mental health examination, at the conclusion of which he was diagnosed on Axis I with bipolar disorder, rule out bipolar disorder not otherwise specified (NOS).  On Axis II, he was diagnosed with a borderline personality disorder.  The examiner concluded that, based on a review of the Veteran's records as well as the VA clinical examination, his primary diagnosis was borderline personality disorder.  She noted the condition was likely present during his service, since personality disorders are long-standing, enduring traits that start in late adolescence and early adulthood.  But she concluded there was no evidence suggesting he was experiencing any bipolar disorder symptoms during his service.  She therefore disassociated the bipolar disorder from his service.

The Board therefore concludes that the preponderance of the evidence is against this claim of entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder.  With regards to granting service connection on a direct-incurrence basis, as discussed above, although the Veteran's STRs reveal that he was diagnosed with psychological factors affecting physical condition and occupational problem with defective attitude, there is no indication that he was found to have a diagnosed acquired psychiatric disorder according to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  As explained, the VA examiner found that, although he had demonstrated some symptoms of bipolar disorder, it was most likely that he had borderline personality disorder, which, although present during his service, as already discussed is not considered a service connectable condition.

In addition to the medical evidence, the Board also has considered the Veteran's lay assertions that he has an acquired psychiatric disorder because of his service.  The law recognizes that laypersons such as him are competent to report what they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Hence, his reports are entitled to some probative weight, including in terms of the symptoms he experienced during his service.  However, a layperson without medical training or experience is not competent to offer an opinion on complex medical issues, such as ascribing his symptoms to a particular diagnosis and, in turn, relating the diagnosis to his service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the probative evidence of record is against this claim of entitlement to service connection for an acquired psychiatric disorder on both a direct and presumptive basis.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is inapplicable, as there is not an approximate balance of evidence for versus against the claim.  See generally Gilbert, supra; Ortiz, supra.

C.  Entitlement to Service Connection for a Low Back Disorder and a Right Lower Extremity Disorder

Review of the Veteran's STRs shows he was seen in March 1986 for complaints of lower back pain; rest was prescribed.  Post-service treatment reports show additional complaints of lower back pain and stiffness affecting his mobility, gait and posture.  During an April 2008 VA examination, he reported that his low back pain had been present ever since his service and, since that time, he had developed right lower leg numbness and tingling.  The evaluating clinician diagnosed lumbar stenosis with degenerative joint disease and also found that the Veteran appeared to be experiencing some right lower extremity radiculopathy.  As importantly, regarding etiology, he opined that the current complaints were at least as likely as not caused by or a result of the Veteran's initial experiences in service.

Accordingly, when resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his low back disorder and associated right lower extremity disorder (radiculopathy).  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Here, considering the VA examiner's opinion, the required correlation between the Veteran's disability and service certainly is at least this necessary "as likely as not" proposition.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, is denied.

Entitlement to service connection for a heart disorder also is denied.

But entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for a right lower leg disorder (radiculopathy) also is granted.




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


